Citation Nr: 1810614	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the fingers bilaterally, to include as secondary to diabetes mellitus.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities has been raised by the record during the September 2016 travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus, hypertension, and peripheral neuropathy of his fingers, which stem from his service.  See September 2011 Statement in Support of Claim; July 2013 Notice of Disagreement (NOD); August 2014 VA Form 9; see generally September 2016 Board Hearing Transcript.  
More specifically, the Veteran asserts his diabetes mellitus resulted from his service while stationed in Goose Bay, Labrador.  September 2016 Board Hearing Transcript at 4.  He was stationed there for a period of 15 months.  During that time, he was fed predominately K-rations, which were high in fat and sugar.  Id.; cf. July 2013 NOD (the Veteran stated he consumed C-rations).  Consequently, he did not get the proper amounts of vitamins, minerals, or proteins his body required.  September 2016 Board Hearing Transcript at 4.  With respect to his hypertension and peripheral neuropathy of his fingers, he avers they are secondary to the diabetes mellitus.  See July 2013 NOD.

Preliminarily, the Board notes that although the Veteran's service treatment records have been requested and obtained, no request for his service personnel records have been made.  See March 2012 Request for Information.

During the September 2016 Board hearing, the Veteran testified he received treatment at the Dallas VA medical center (VAMC) as well as through a private provider.  The Board notes the VA treatment records associated with the claims file end in October 15, 2013, and no subsequent request has been made for more current records.  See generally VA Treatment Records.  Further, there are no private treatment records associated with the claims file whatsoever.  

While a review of the Veteran's VA treatment records is negative for a diagnosis of peripheral neuropathy of the fingers, it confirms that he has been diagnosed with diabetes mellitus and hypertension.  See March 2002 VA Pharmacy Outpatient Note.  To date, he has not been afforded a VA examination for either of these claims.  In light of these diagnoses and his lay statements detailed above, the Board finds the McLendon elements necessitating a VA examination have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

For the foregoing reasons, a remand is necessary to obtain the Veteran's service personnel records, any outstanding relevant VA and private treatment records, as well as VA examinations for his diabetes mellitus and hypertension.

Accordingly, the case is REMANDED for the following action:
1. Obtain the Veteran's service personnel records from the appropriate agency(ies).

2. Obtain any outstanding relevant treatment records from the Dallas VAMC and its affiliated facilities.

3. Contact the Veteran to identify any outstanding relevant private treatment records.  Secure any necessary authorization to obtain them.  Thereafter, obtain a copy of the private treatment records from each treatment provider or facility identified by him.

4. Once the first, second, and third requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his diabetes mellitus.

After reviewing the complete record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include consuming K-ration or C-ration meals for a period of 15 months, and explain why.

In rendering an opinion, the examiner should discuss his relevant lay statements.

5. Once the first, second, third, and fourth requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his hypertension.

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include consuming K-ration or C-ration meals for a period of 15 months, and explain why.

b. If his hypertension is not caused by or otherwise related to his service and only if his diabetes mellitus has been found to be at least as likely as not caused by or otherwise related to his service, opine as to whether it is at least as likely as not (50 percent probability or greater) his hypertension is proximately due to or aggravated beyond its natural progression by his diabetes mellitus.

The examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when proffering an opinion.

c. In rendering an opinion, the examiner should discuss his relevant lay statements.

6. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).






